Title: To Thomas Jefferson from James Madison, 15 December 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            
                            Decr 15. 1824
                        
                    I return Mr Gilmers two letters to you & that of Mr Emmet to Mr Calhoun, inclosed in yours of the 10th.I have so much confidence in the )pinion of Mr Gilmer, & respect for the testimony of the father, with every abatement for partia that I can not doubt the chemical & other mine ascribed to young Emmet. As a letter however such as you propose, would be viewed by him as equivalent  nearly to an appointments, & preclude the Visitors from the freedom of decision, some of them might wish there  might be some hazard in the step. For myself I should allow but little weight to the circumstance of foreign natively agst superior qualifications in the other scale, especially where naturalization & a fixture in the Country had taken place. But some of our Colleagues, to say nothing of the public es  may vary from our way of thinking, and prefer  arrangement giving Chemistry to  Dunglison   Natural History & rural Economy.  in the hands  a Native, to a change which would  leave but a single professorship for a native, in case the Ethical professor should be of foreign birth. Something may depend on the comparative   fitness for the Chemical Chaer, of the two didates, and the probable effect of a disappoi on Dunglison; who tho’ having no stipulatns or pledge, may feel it in his profits, as well as in his wishes & hopes. and it may be well  as he appears to be a great acquisition that he enter on his career with all  the  satisfaction that can be secured without a sensible sacrifice of the interests of the University. Suppose instead of writing to Emmet, or otherwise making a commitment, you were to drop a line to Gilmer,   who may not have not have left N-Y. with a view to prevent  Young Emmet from  disposing of himself, should there be any immediate danger of it. This may probably be done for a very short, but sufficient time in a way not even commiting Mr G. himself. As you, after all, think it best to take the step you suggest I am very willing to take my share of the responsibility.I am glad to learn that the  result of your enquiries concerning Mr Tucker strengthens my favorable view of his fitness for the Ethical Chair. I wish Mr Cabel, who doubtless knows every feature of his character, could have been consulted on the subject.  Would it not be better to  request Mr C if you to sound him, than to write  directly yourself. The delay will be trifling: Mr T. being now at Washington.
                        
                    